Name: Commission Regulation (EEC) No 3074/78 of 21 December 1978 amending for the fourth time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder
 Type: Regulation
 Subject Matter: prices;  agricultural activity;  agricultural policy;  agricultural structures and production
 Date Published: nan

 28 . 12. 78 Official Journal of the European Communities No L 367/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3074/78 of 21 December 1978 amending for the fourth time Regulation (EEC) No 1528/78 laying down detailed rules for the application of the system of aid for dried fodder No 2771/78 ( 4 ), should therefore be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ( x ), and in particular Articles 6 (3 ) and 10 thereof, Having regard to Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder ( 2 ), and in particular Article 10 (3 ) thereof, Whereas Article 10 of the said Regulation (EEC) No 1417/78 provides for the introduction of a supplementary aid certificate valid throughout the Community ; whereas the entry into force of these rules requires the adoption of common provisions on the drawing up and use of these certificates, on the introduction of Community forms, and on the setting-up of methods of administrative collaboration between Member States ; Whereas , in the interests of efficient administration, the certificates may not be amended after they have been issued ; whereas, however, for cases of doubt involving an error attributable to the issuing authority and concerning the details shown on the certificate, there should be a procedure for the withdrawal of incorrect certificates and the issue of corrected documents ; Whereas Commission Regulation (EEC) No 1528/78 ( 3 ), as last amended by Regulation (EEC) Article 1 Regulation (EEC) No 1528/78 is amended as follows : 1 . Articles 8 and 9 are amended to read as follows : *Article 8 1 . The supplementary aid certificate shall be valid , subject to Article 9 , from the first day of the month following that on which the application is lodged. 2 . The period of validity of the supplementary aid certificate shall be as shown in the Annex. Article 9 The certificate shall be issued on the third working day following that on which the application was lodged, not earlier than 1 p.m., provided that no special action has meanwhile been taken under Article 12 of Regulation (EEC) No 1417/78 .' (!) OJ No L 142, 30. 5 . 1978, p. 1 . (*) OJ No L 171 , 28 . 6. 1978, p. 1 . (3) OJ No L 179, 1 . 7. 1978, p. 10. (4 ) OJ No L 332, 29. 11 . 1978, p . 43 . No L 367/2 Official Journal of the European Communities 28 . 12 . 78 those Member States do not apply summer time,  deferred by one hour in the other Member States when these apply summer time. 2. The following Articles 9a to 9f are added : 'Article 9a 1 . The application for the certificate for the advance fixing of supplementary aid referred to in Article 10 of Regulation (EEC) No 1417/78 shall be sent to or lodged directly with the competent body. It may be sent by letter, by telegram or by telex message. 2. To be accepted , the application must contain : ( a ) the name, forename and full address of the applicant; (b) a description of the product ; ( c ) the net weight of the product as received . 3 . The application shall be rejected if the security referred to in Article 10 is not lodged with or a guarantee thereof received by the competent body by 4 p.m . on the day on which the application is submitted . 4. The day on which the application for the certificate is submitted means : ( a ) if the application is lodged directly with the competent body, the day on which it is so lodged, provided that this is done by 4 p.m.; (b ) if the application is sent by letter or by telex to the competent body, the day on which such letter or telex is received by the latter, provided that receipt takes place by 4 p.m.; (c) if the application is sent by telegram to the competent body, the day on which it is received by the latter, provided that the telegram is recorded at the transmitting telegraph office not later than 4 p.m. and reaches the competent body not later than 5.30 p.m. 5 . Applications for certificates , which arrive either on a day which is a non-working day for the competent body, or on a day which is a working day for the latter but after the hours specified above, shall be regarded as having been submitted on the following working day. 6. The time limits fixed in this Regulation shall be :  brought forward by one hour in Ireland and the United Kingdom during the period when Article 9b The rights deriving from the certificate may be transferred by the titular holder of the certificate during the validity of the latter. This transfer, which may be effected in favour of one transferee only per certificate, shall relate to quantities not yet the subject of entries on the certificate. The transfer shall be valid only in respect of those quantities leaving the processing undertaking of the transferee on or after the first day of the month following the entry on the certificate by the issuing body of the name and address of the transferee and the date of that entry, certified by the signature of the transferor and the stamp of the authority. That entry shall be made at the request of the titular holder. The transferee may not transfer his right or transfer it back to the titular holder. Article 9c 1 . The information appearing on certificates may not be amended after they have been issued. 2 . In case of doubt as to the accuracy of the information appearing on a certificate, the latter shall be returned to the issuing body by the person concerned or by the competent department of the Member State concerned. If the issuing body considers that the requisite conditions are met, it shall withdraw the certificate and issue without delay a corrected certificate. The previous entries shall be reproduced, where appropriate, on that new document, which shall bear on each copy the Words "certificate corrected on ...". If the issuing body does not consider that it is necessary to correct the certificate, it shall mark thereon the words "verified on . . and its stamp. 3 . The titular holder shall be obliged to return the certificate to the issuing body at the latter's request. "Where the competent national departments return or retain the disputed document in accordance with the provisions of this Article, these departments shall give an acknowledgement of receipt to the person concerned on request. Official Journal of the European Communities No L 367/328 . 12 . 78 endorsements appearing thereon, the competent national departments shall return the disputed document or a photocopy of that document to the authorities concerned for checking. The same may be done for the purpose of a random check, in which case only a photocopy of the document shall be returned. "Where the competent national departments return the disputed document in accordance with the previous subparagraph, those departments shall , at the request of the person concerned, issue an acknowledgement of receipt. Article 9f 1 . To the extent necessary for the proper operation of this Regulation, the competent authorities of the Member States shall communicate to one another information concerning certificates and irregularities and infringements relating thereto. 2. The Member States shall communicate to the Commission, at the beginning of each half-year, and for the first time during July 1979, a statement setting out the number and nature of the irregularities and infringements of which they have had knowledge during the previous half-year. 3 . Certificates duly issued, and the entries and endorsements made thereon, by the authorities of a Member State shall, in each of the other Member States , have the same legal effects as those which attach to the documents issued, and the entries and endorsements made thereon, by the authorities of these Member States . 4. The Member States shall communicate to the Commission a list, with addresses, of the bodies issuing certificates. The Commission shall publish this information in the Official Journal of the European Communities . The Member States shall also communicate to the Commission the impresses of the official stamps and, where appropriate, the embossed stamps of the authorities called upon to act . The Commission shall immediately inform the other Member States.' Article 9a 1 . The supplementary aid certificate shall be made out on forms corresponding to the specimens set out in the Annex to this Regulation . These forms shall be completed in accordance with the instructions shown therein and with the provisions of this Regulation . 2. The forms of the certificates shall be made out in an original to be given to the applicant and a copy which shall be retained by the issuing body. 3 . The forms shall be printed on white paper ' without mechanically made pulp, sized for writing and weighing between 40 and 65 grams per square metre . Their format shall be 210 X 297 mm. The layout of the forms shall be strictly observed. 4 . The Member States shall be responsible for having the forms printed. Every form shall bear the name and address of the printer or a sign making it possible to identify him . The issuing body shall number each certificate at the moment of issue. The number shall be preceded by the following letter or letters according to the document's country of issue : B for Belgium, D for Germany, F for France, I for Italy , L for Luxembourg, NL for the Netherlands, DK for Denmark, IR for Ireland and UK for the United Kingdom. 5 . The forms shall be completed in typescript . They shall be printed and completed in one of the official languages of the Community specified by the competent authorities of the Member State to which the application for a certificate is submitted . 6. The impress of the issuing bodies and of the authorities making entries shall be made with a metal , preferably steel, stamp. 7. If necessary the competent authorities of the Member States concerned may demand a translation of the certificates into their official languages or one of their official languages . 8 . If a certificate is lost, the issuing body may, as an exceptional measure, issue to the party concerned a duplicate of that document, made out and endorsed in the same way as the original document and clearly showing the word "duplicate" on the original , as well as on the copy. If a duplicate of a certificate is issued, the issuing body shall immediately inform the issuing bodies of the other Member States of such issue . Article 9e In case of doubt as to the authenticity of the certificate, or of the contents thereof or 3 . Article 12 is amended to read as follows : 'Article 12 1 . The supplementary aid , and the flat-rate aid referred to in Article 3 of Regulation (EEC) No 28. 12 . 78No L 367/4 Official Journal of the European Communities 1117/78, shall be granted, for dried fodder leaving the undertaking during a given month, to a processing undertaking which submits its application within 60 days following the month during which the product leaves the undertaking. 4. Where aid fixed in advance is applied for, the application shall :  be accompanied by originals of the supplementary aid certificate or certificates concerned, and  contain the serial number or numbers of the certificate or certificates on which the applicant wishes the entry to be made, indicating also the relevant quantities. 5 . The entry on the original of the certificate shall relate to the quantity of the products for which the competent body undertakes to pay the supplementary aid. 6. After the entries and endorsements are made, the original of the certificate shall be returned to the party concerned without delay.' 2. All applications for the flat-rate aid referred to in Article 3 of Regulation (EEC) No 1117/78 and for the supplementary aid shall contain at least the following :  the name, forename, address and signature of the applicant,  particulars of the quantity in respect of which application for each aid is made,  the month during which each quantity left the plant. 3 . Moreover, as regards the supplementary aid, the applicant shall indicate in the application the quantities in respect of which he is applying for aid fixed in advance . Article 2 This Regulation shall enter into force on 1 January 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1978 . For the Commission Finn GUNDELACH Vice-President ANNEX EUROPEAN COMMUNITY 1 . Issuing authority ( name , full address and Member State ) CERTIFICATE No ORIGINAL 2 . Issuing agency's embossment and perforation ( 1 ) 3 . Titular holder ( name , full address and Member State ) ADVANCE FIXING OF SUPPLEMENTARY AID FOR DRIED FODDER 4 . Description of the product 5 . Net weight ( kg ) of the product as received 6 . Total amount of the deposit in national currency 7 . Rights transferred to ( name , full address and Member State ) 8 . SUPPLEMENTARY AID VALID FIXED IN ADVANCEON 9 . Month/year 10 . Amount per tonne as from Signature of the transferor Signature and stamp of the issuing authority IMPORTANT NOTE The amounts shown in column 10 are fixed without prejudice to the provisions of Articles 1 ( 2 ), 2 ( 2 ) and 4 of Council Regulation ( EEC ) No 1 1 34 /68 of 30 July 1 968 1 1 . Issued at on Signature and stamp of the issuing authority "D &lt;D ¢D O c X o CQ T3 &lt;D 12 . FOR OFFICIAL USE ONLY 1. Th e fir st av ai la bl e qu an tit y to be en te re d sh all be th at sh ow n in se ct io n 5 on pa ge 1, in cr ea se d by 1 A&gt;. 2. If th er e ar e no ts uf fic ie nt se ct io ns in co lu m n 14 fo r all th e en tri es ,p ag e 1 of an ot he r ce rti fic at e be ar in g th e sa m e nu m be r m us t be us ed . 14 . A. Available quantity ( kg ) B. Quantity ( kg ) entered 13 . ENTRIES 1 B. Date , signature and stamp of the authority making the entry . ANNEX EUROPEAN COMMUNITY 1 . Issuing authority ( name , full address and Member State ) CERTIFICATE No COPY 2 . Issuing agency's embossment and perforation (') 3 . Titular holder ( name , full address and Member State ) ADVANCE FIXING OF SUPPLEMENTARY AID FOR DRIED FODDER 4 . Description of the product 5 . Net weight ( kg ) of the product as received 6 . Total amount of the deposit in national currency 7 . Rights transferred to ( name , full address and Member State ) 8 . SUPPLEMENTARY AID VALID ON FIXED IN ADVANCE 9 . Month/year 10 . Amount per tonne as from Signature of the transferor Signature and stamp of the issuing authority IMPORTANT NOTE The amounts shown in column 10 are fixed without prejudice to the provisions of Articles 1 ( 2 ), 2 ( 2 ) and 4 of Council Regulation ( EEC ) No 1134/ 68 of 30 July 1968 1 1 . Issued at on Signature and stamp of the issuing authority te d if B o x 1 1 is n o t u s e d . 12 . FOR OFFICIAL USE ONLY 1. Th e fir st av ail ab le qu an tit y to be en ter ed sh all be th at sh ow n in se cti on 5 on pa ge 1, in cr ea se d by 1 % . 2. If th er e ar e no ts uf fic ien ts ec tio ns in co lu m n 14 fo ra ll th e en tri es ,p ag e 1 of an ot he r ce rti fic at e be ar in g th e sa m e nu m be r m us tb e us ed . 14 . A. Available quantity (kg ) B. Quantity ( kg ) entered 13 . ENTRIES I 5. Date , signature and stamp of the authority making the entry .